                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

THE ESTATE OF KRISTINA ANN FIEBRINK,
By Special Administrator Nathaniel Cade, Jr.; THE
ESTATE OF ANGELICA M. FIEBRINK; JOSE D.
MARTINEZ JR.; and ROBERT MARTINEZ;

                             Plaintiffs,

 v.

ARMOR CORRECTIONAL HEALTH
SERVICES, INC.; DR. KAREN RONQUILLO-
HORTON; BROOKE SHAIKH APNP;                                Case No. 18-CV-832
VERONICA WALLACE LPN; BRITENY R.
KIRK, LPN; EVA CAGE, LPN; BRANDON
DECKER APNP; MILWAUKEE COUNTY;
DAVID A. CLARKE JR.; RICHARD R.
SCHMIDT; NANCY L. EVANS; KEVIN
NYKLEWICZ; LATISHA AIKENS; BRIAN
PIASECKI; JENNIFER MATTHEWS;
LATRAIL COLE; LATOYA RENFRO; JOHN
DOES 1-10; JOHN DOES 11-20; EVANSTON
INSURANCE COMPANY; WISCONSIN
HEALTH CARE LIABILITY INSURANCE
PLAN; and WISCONSIN COUNTY MUTUAL
INSURANCE CORPORATION,

                  Defendants.
______________________________________________________________________________

 MEMORANDUM IN SUPPORT OF DEFENDANTS KAREN RONQUILLO-HORTON
 AND WISCONSIN HEALTH CARE LIABILITY INSURANCE PLAN’S MOTION FOR
                            SUMMARY JUDGMENT
_____________________________________________________________________________


       On August 24, 2016, at approximately 11:30am, Kristina Fiebrink (“Ms. Fiebrink”) was

arrested by the Milwaukee Police Department for a probation violation and for resisting an

officer. She was booked into the Milwaukee County Jail (“MCJ”) later that day.

       Both during and after the booking process, Ms. Fiebrink underwent various medical

screenings including an intake screening performed by Mai Bruno (“Ms. Bruno”), a nurse

employed by Armor Correctional Health Services, Inc. (“Armor”). During the screening process,


                                               1

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 1 of 27 Document 203
Ms. Fiebrink revealed that she had ingested heroin earlier on August 24th. Based on this

information, Ms. Bruno performed a CIWA (Clinical Institute Withdrawal Assessment) check to

determine whether, or to what extent, Ms. Fiebrink was experiencing withdrawal symptoms. Ms.

Fiebrink’s score was “0” indicating an absence of withdrawal symptoms at that time. Upon

completing the CIWA evaluation, Ms. Bruno contacted Brandon Decker, ARNP (“Mr. Decker”)

for medical orders. Mr. Decker’s medical orders required CIWA checks twice a day for five

days. His medical orders did not include initiating taper medications.

       Armor’s records document that over the course of the next three days, nursing staff

attempted detoxification checks on three occasions and that Ms. Fiebrink refused treatment on all

three occasions.

       On the morning of August 28, 2016, Ms. Fiebrink was found unresponsive in her cell.

She was later pronounced dead. An autopsy performed revealed that she died of atherosclerotic

cardiovascular disease.

       Karen Ronquillo-Horton, M.D. (“Dr. Horton”) was employed by Armor as the Medical

Director at the MCJ. Dr. Horton’s primary responsibility was to oversee health services at the

MCJ. During the period between August 24, 2016 and August 28, 2016, Dr. Horton did not

participate directly in Ms. Fiebrink’s medical care, was not asked to consult with Mr. Decker

about his proposed treatment plan for Ms. Fiebrink, was not asked to review Ms. Fiebrink’s

medical chart during that time and did not even know that Ms. Fiebrink was a detainee at the

MCJ.

       No reasonable jury could reach the conclusion that Dr. Horton violated Ms. Fiebrink’s

constitutional rights as Dr. Horton was not directly involved in Ms. Fiebrink’s care and

treatment. In addition, no reasonable jury could find that that Dr. Horton’s conduct with regard to



                                                2

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 2 of 27 Document 203
Ms. Fiebrink was negligent or a cause of Ms. Fiebrink’s death. Accordingly, the defendant, Dr.

Karen Ronquillo-Horton, seeks summary judgment dismissing all of the plaintiffs’ claims against

her.

                                 PROCEDURAL HISTORY

       The plaintiffs filed their lawsuit on May 31, 2018. (ECF No. 1). Dr. Horton filed a timely

Answer on and moved for judgment on the pleadings. (ECF Nos. 41 and 42). Subsequently, the

plaintiffs filed an Amended Complaint on October 16, 2018. (ECF No. 57). Dr. Horton filed a

timely Answer and has moved for judgment on the pleadings with regard to the first three counts

of the plaintiffs’ Amended Complaint. (ECF Nos. 86 and 87). That motion is pending.

                                 FACTUAL BACKGROUND

       On August 24, 2016 at 11:32am, Ms. Fiebrink was arrested by the Milwaukee Police

Department on a probation violation and for resisting an officer (PFOF ¶ 1.) Ms. Fiebrink had a

lengthy history of heroin abuse and had previously been a detainee at the MCJ (PFOF ¶ 2). On

August 24, 2016 at 3:42pm, a receiving screen was performed by Officer Christopher R. Allen.

(PFOF ¶ 3). The Medical Receiving Screen form documented no signs of intoxication, anxiety or

a nervous condition. (PFOF ¶ 4.) Prior to being booked into the Milwaukee County Jail, Ms.

Fiebrink underwent a pre-booking screening in which she identified that she had recently

ingested heroin. (PFOF ¶ 5.)

       Mai Bruno is a Registered Nurse employed by Armor. Ms. Bruno’s assignment on

August 25, 2016 was to conduct intake screenings in the booking area of the MCJ on August 25,

2016. (PFOF ¶ 6.) Ms. Bruno conducted an intake screening of Ms. Fiebrink on August 25, 2016

which consisted of a Mental Health screening and a Health Screening. (PFOF ¶ 7.) On the

Mental Health Screening form, Ms. Fiebrink responded “yes” when asked whether she had a



                                               3

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 3 of 27 Document 203
problem with drugs or alcohol. (PFOF ¶ 8.) Ms. Fiebrink also informed Ms. Bruno that she used

heroin on a daily basis. (PFOF ¶ 9.) Ms. Fiebrink displayed no evidence of sweating, anxiety,

tearing, or any other symptom of opiate withdrawal during the health intake screening. (PFOF ¶

10.) Under “State of Consciousness” on the health intake form, Ms. Bruno documented that Ms.

Fiebrink appeared “alert and oriented” and did not check the box for “intoxicated or drug-

impaired”. (PFOF ¶ 11.) Question 18 of the health intake form asks about opiate use. (PFOF ¶

12.) In response to Question 18, Ms. Fiebrink responded that she “snorts heroin, uses various

amounts X a few years” and that she last used on August 24, 2016. (PFOF ¶ 13.) Question 18j of

the health intake form asks the patient whether they have had problems withdrawing from drugs.

(PFOF ¶ 14.) Ms. Fiebrink responded that she has experienced “Nausea/vomiting/diarrhea”.

(PFOF ¶ 15.) The Health Intake form requires the intake nurse to initiate a CIWA/COWS

Withdrawal Screening Flowsheet (PT-018) if the response to question 18J is in the affirmative.

(PFOF ¶ 16.) Based on information provided by Ms. Fiebrink in the Health Intake form, Ms.

Bruno initiated a CIWA (Clinical Institute Withdrawal Assessment) screening on August 25,

2016 at 12:05am. (PFOF ¶ 17.) The CIWA screening documented no nausea, no vomiting, no

tremors, no anxiety, no agitation, no sweating, no tactile disturbances, no auditory disturbances,

no visual disturbances, no headaches or fullness in the head, no runny nose, normal pupil size, no

issues with orientation, no bone or joint aches, no yawning, no gooseflesh skin. (PFOF ¶ 18.)

       Brandon Decker, ARNP was on the on-call nurse practitioner on the morning of August

25, 2016. (PFOF ¶ 19.) Although Ms. Fiebrink’s CIWA score was “0”, her reported recent

ingestion of heroin required Ms. Bruno to contact Mr. Decker for medical orders. (PFOF ¶ 20.)

Based on the information provided by Ms. Bruno, Mr. Decker ordered CIWA monitoring twice

daily. (PFOF ¶ 21) In his treatment plan, Mr. Decker also noted “no taper meds at this time”.



                                                 4

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 4 of 27 Document 203
(Id.) Ms. Fiebrink was classified as eligible for general population and assigned Cell number 23

in Pod 6d. (PFOF ¶ 22)

       On August 25, 2016, at 10:59am, Britney Kirk, LPN (“Ms. Kirk”) attempted a detox

check of Ms. Fiebrink. (PFOF ¶ 23.) Ms. Fiebrink refused to be seen by Ms. Kirk. (PFOF ¶ 24.)

On August 26, 2016 at 1:49pm, Veronica Wallace, LPN (“Ms. Wallace”) attempted a

detoxification check with Ms. Fiebrink. (PFOF ¶25) Ms. Fiebrink refused to be seen by Ms.

Wallace. (PFOF ¶ 26.) Fiebrink refused to answer questions asked by Ms. Wallace and refused to

let Ms. Wallace take her vitals. (PFOF ¶ 27.) Ms. Wallace observed that Ms. Fiebrink was able to

walk out of her cell by herself and walk back in by herself and Ms. Wallace observed no signs

that Ms. Fiebrink was detoxing and that she offered no complaints. (PFOF ¶ 28, 29.) Based on

her observations, Ms. Wallace felt that Ms. Fiebrink was “okay”. (PFOF ¶ 30.) On August 27,

2016, between 8:00am and 8:30am, Eva Cage, LPN (“Ms. Cage”) attempted a detoxification

check with Ms. Fiebrink. (PFOF ¶ 31.) Ms. Fiebrink refused to be seen by Ms. Cage. (PFOF ¶

32.)

        Latisha Aikens (“Ms. Aikens”) was the correctional officer assigned to monitor Pod 6D

on the night of August 27/28, 2016. (PFOF ¶ 33.) Ms. Aikens recalled the night of August 27/28,

2016 as being quiet and uneventful. (PFOF ¶ 34.) Ms. Aikens’ only observation of Ms. Fiebrink

on the night of August 27/28, 2016 was that Ms. Fiebrink was asleep during her shift. (PFOF ¶

35.) The Activity Log for Pod 6D supports Ms. Aikens’ testimony as it documents no instances

of Ms. Fiebrink yelling, screaming or crying out for medical attention between 2:20pm August

27, 2016 and 7:24am on August 28, 2016. (PFOF ¶ 36.) On August 28, 2016 at 7:24am, Ms.

Fiebrink was found unresponsive in her cell and was later pronounced dead at 7:38am. (PFOF ¶

37.)



                                                5

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 5 of 27 Document 203
       On August 28, 2015, an investigation into Ms. Fiebrink’s death was initiated by Detective

George Anagnostopoulos. (PFOF ¶ 38.) Det. Anagnostopoulos’ investigation documented that

each cell in the Milwaukee County Jail is connected by intercom to the Floor Control, which is a

central area, continually staffed, between all four pods on the 6th Floor and that the office at

Floor Control is able to communicate with all cells on the floor. (PFOF ¶ 39, 40.) Further, in the

case of an emergency, inmates may use the intercom system to call the correctional officer at

Floor Control. (PFOF ¶ 41.) Det. Anagnostopoulos’ investigation revealed that during the period

between 8:00am August 27, 2016 and 8:00am on August 28, 2016 there were no intercom

communications in Pod 6D. (PFOF ¶ 42.)

       On August 29, 2016, an autopsy was performed on Ms. Fiebrink. (PFOF ¶ 43.) The

autopsy found a 75% stenosis of the left anterior descending coronary artery and a 75% stenosis

of the right coronary artery. (PFOF ¶ 44.) The autopsy also showed that Ms. Fiebrink had an

enlarged heart and that Ms. Fiebrink’s vitreous electrolytes were at normal levels. (PFOF ¶ 45,

46.) The death certificate listed the cause of Ms. Fiebrink’s death as atherosclerotic

cardiovascular disease. (PFOF ¶ 47.)

       Dr. Horton is a physician licensed to practice medicine in the State of Wisconsin since

2010. (PFOF ¶ 48.) Dr. Horton was employed by Armor Correctional Medical Services, Inc.

(hereinafter, “Armor”), as the Medical Director at the Milwaukee County Jail from November

2014 through December 2018. (PFOF ¶ 49.) Her primary duty was to oversee health services at

the Milwaukee County Jail and the House of Corrections. (PFOF ¶ 50.) She was not responsible

for supervising or providing training to nursing staff employed by Armor and only directly

supervised the nurse practitioners and physicians. (PFOF ¶ 51, 52.) Dr. Horton only became

involved in creating treatment plans if she was approached by a medical provider. (PFOF ¶ 53.)



                                                  6

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 6 of 27 Document 203
With regard to Ms. Fiebrink, Dr. Horton did not speak with Brandon Decker about his proposed

treatment plan for Ms. Fiebrink prior to her death. (PFOF ¶ 54.) In fact, Dr. Horton was unaware

that Ms. Fiebrink was in the Milwaukee County Jail between August 25, 2016 and August 28,

2016. (PFOF ¶ 55.) Dr. Horton provided no direct medical care to Ms. Fiebrink during the time

period between August 24, 2016 and August 28, 2016. (PFOF ¶ 56.) Finally, Dr. Horton was not

asked by anyone to review Ms. Fiebrink’s medical records generated during the time period

between August 24, 2016 and August 28, 2016 until after Ms. Fiebrink’s death. (PFOF ¶ 57.)

       One of the allegations against Dr. Horton involves her role in implementing policies at

the MCJ. Kayla McCullough (“Ms. McCullough”), who was employed by Armor as the Health

Services Administrator at the MCJ provided testimony in her deposition that outlined Armor’s

process for developing policies and procedures. (PFOF ¶ 58.) Ms. McCullough testified that all

Armor policies and procedures are developed by Armor’s Chief Medical Officer or other chiefs

at the corporate office. (PFOF ¶ 59.) The policies are then rolled out to all Armor locations.

(PFOF ¶ 60.) Although the policies themselves are developed at the corporate level, site medical

directors and health services administrators are able to revise policies to accommodate site-

specific needs. (PFOF ¶ 61.)

       The primary focus of the plaintiffs’ case is on Armor’s policy regarding intoxication and

withdrawal. The provision of medical care for individuals experiencing intoxication and/or

withdrawal were primarily governed by Armor’s Intoxication and Withdrawal policy designated

J-G-07 which was in force at the time of Ms. Fiebrink’s death. (PFOF ¶ 62.) Ms. McCullough

testified that she did not approve any procedural changes to the Intoxication and Withdrawal

policy that was in force in 2016. (PFOF ¶ 63.)




                                                 7

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 7 of 27 Document 203
                            SUMMARY JUDGMENT STANDARD

       Summary judgment must be rendered “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party seeking summary judgment bears the responsibility of informing the court of the

basis for the motion and identifying the parts of the record which demonstrate the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “Where the

nonmoving party will bear the burden of proof at trial on a dispositive issue, a summary judgment

motion may properly be made in reliance solely on the pleadings, depositions, answers to

interrogatories, and admissions on file. Id. at 324. When the motion is properly supported, the

nonmoving party must go beyond the pleadings and, by citing affidavits or “depositions, answers

to interrogatories, and admissions on file” designate “specific facts showing that there is a genuine

issue for trial”. Id. A mere “scintilla of evidence” will not preclude summary judgment. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986).

       The Seventh Circuit has often referred to summary judgment as the “put up or shut up”

moment in litigation. Goodman v. NSA, Inc., 621 F. 3d 651, 654 (7th Cir. 2010). Not all disputes

of fact preclude summary judgment. Instead, “the requirement is that there be no genuine issue of

material fact”. Anderson, supra, at 248. A fact is “material” if it “might affect the outcome of the

suit” under the applicable substantive law. Id. A dispute is “genuine” if the “evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id. “A motion for summary

judgment may not be defeated by evidence that is “merely colorable” or “is not sufficiently

probative”. M&M Medical Supplies and Services, Inc. v. Pleasant Valley Hospital, Inc., 981 F.

2d 160, 163 (4th Cir. 1993). Thus, a nonmoving party cannot “create a genuine dispute of fact

through mere speculation.” Emmett v. Johnson, 532 F. 3d 291, 297 (4th Cir. 2008).



                                                 8

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 8 of 27 Document 203
       The plaintiffs have filed the above action against a number of defendants, including

Dr. Karen Ronquillo-Horton (“Dr. Horton”). Dr. Horton was the Medical Director of Armor

Correctional Health Service, Inc., with responsibility for providing healthcare services to inmates

of the Milwaukee County Jail. The complaint alleges that, while plaintiff Kristina Ann Fiebrink

was confined at the MCJ between August 24, 2016 and August 28, 2016, the defendants, including

Dr. Horton, acted with deliberate indifference to Ms. Fiebrink’s medical needs in violation of the

Fourth, Eighth and Fourteenth Amendments. (ECF 1, ¶ 2.) The complaint asserts five causes of

action, four of which are directed to Dr. Horton, including a civil rights claim pursuant to 42 U.S.C.

§ 1983 under Monell v. Department of Social Services, 435 U.S. 658 (1978) (ECF 1, ¶¶ 97-109);

“federal constitutional claims” asserted by plaintiff Robert Martinez for loss of society and

companionship (ECF 1, ¶¶ 110-118); negligence (ECF 1, ¶¶ 119-125); and wrongful death

pursuant to Wis. Stat. § 895.03 (ECF 1, ¶¶ 126-128). Dr. Horton now moves for summary

judgment on all claims asserted against her in the complaint.

                                           ARGUMENT

I.     ANY INDIVIDUAL-CAPACITY CLAIMS UNDER 42 U.S.C. § 1983 AGAINST DR.
       HORTON MUST BE DISMISSED FOR LACK OF PERSONAL INVOLVEMENT

       Up until 2018, the claims of inadequate medical care brought by pretrial detainees were

analyzed by the courts applying the deliberate indifference standard under Eighth Amendment

standards which required that a defendant had a “sufficiently culpable state of mind” and asked

whether the official actually believed there was a significant risk of harm. Pittman v. Cty. Of

Madison, 746 F.3d 766, 775-76 (7th Cir. 2014). However, in Kingsley v. Hendrickson, 135 S. Ct.

2466, 192 L.Ed.2d 416 (2015), the Supreme Court distinguished between pretrial detainees and

convicted prisoners. Specifically, the court recognized that since a pretrial detainee has not been

convicted of a crime, by definition, they cannot be punished. Therefore, the Eighth Amendment’s

                                                  9

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 9 of 27 Document 203
prohibition against cruel and unusual punishment is inapplicable and a pretrial detainee’s claims

of excessive force necessarily falls under the ambit of the Fourteenth Amendment’s Due Process

Clause. As a result, the deliberate indifference standard is not applicable to claims of pretrial

detainees and not applicable to this case. Rather, claims of excessive force are required to be

analyzed under an objective standard.

        The 7th Circuit adopted the Supreme Court’s reasoning and applied it to claims of

inadequate medical care brought by a pretrial detainee in Miranda v. Cty. of Lake, 900 F.3d 335

(7th Cir. 2018). The analysis consists of two steps; the first “asks whether the medical defendants

acted purposefully, knowingly, or perhaps even recklessly when they considered the consequences

of their handling of plaintiff’s case. McCann v. Ogle Cty., 909 F.3d 881, 886 (7th Cir. 2018)

(citing Miranda v. Cty. of Lake, 900 F.3d 335). A showing of negligence or even gross negligence

will not suffice. Id.

        The second step of the analysis asks whether the challenged conduct was objectively

reasonable. This standard requires courts to focus on the totality of facts and circumstances faced

by the individual alleged to have provided inadequate medical care and to gauge objectively-

without regard to any subjective belief held by the individual-whether the response was reasonable.

Id.

        In this particular case, it is Dr. Horton’s position that the court should not even get to the

analysis set forth above because there is no evidence that Dr. Horton participated in Kristina

Fiebrink’s medical care during Ms. Fiebrink’s confinement in August of 2016. Dr. Horton never

examined Ms. Fiebrink. Further, Mr. Decker did not, at any time before Ms. Fiebrink’s death

consult with Dr. Horton regarding Ms. Fiebrink’s treatment plan and never reviewed Ms.

Fiebrink’s chart until after Ms. Fiebrink’s death. She did not even know that Ms. Fiebrink was



                                                 10

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 10 of 27 Document 203
even in the jail between August 24th and 28th. Therefore, there is no action on the part of Dr. Horton

to even apply the objective reasonableness standard to.

       The Seventh Circuit has established that an individual cannot be held liable in a §1983

action unless he or she caused or participated in the alleged constitutional deprivation. Starzenski

v. City of Elkhart, 87 F.3d 872, 879, (7th Cir. 1996). Without a showing of direct responsibility for

the improper action, liability will not lie against a supervisory official under §1983. Rascon v.

Hardiman, 803 F.2d 269, 273 (7th Cir. 1986). A causal connection, or an affirmative link, between

the misconduct complained of and the official sued is necessary. Id. Individual liability for

damages under § 1983 is necessarily predicated upon personal responsibility. Id.

       The amended complaint in the instant case alleges, in relevant part:

       2.       Fiebrink was brought to the Milwaukee County Justice Facility (“CJF”) on August
       24, 2016, suffering from heroin and alcohol withdrawal symptoms. Despite her acute
       obvious medical condition, Fiebrink was placed in the general population with no access
       to medical care. Despite policy and procedure requiring an inmate to receive a medical
       screening within 72 hours of admission, Fiebrink did not receive a medical screening; in
       fact, her medical screening appointment schedule for August 26, 2016, was canceled. On
       the night of August 27 and into the morning of August 28, 2016, Fiebrink was suffering
       acute symptoms related to her withdrawal, including hallucinations, vomiting and profuse
       diarrhea. Despite these obvious acute symptoms, and Fiebrink’s verbal cries for help,
       which could be heard throughout Unit 6D, Fiebrink was provided no medical care and
       tragically died on the floor of her cell. As a result of the defendant’s unlawful contact and
       reckless disregard and deliberate indifference, Fiebrink unnecessarily suffered and
       ultimately lost her life.

(ECF 1, ¶ 2.)

       The amended complaint names a number of defendants, and also advances allegations

against a number of these defendants which purport to identify the facts underlying the direct

participation of each of these defendants in the alleged events of August 24 through August 28,

2016. (ECF 1, ¶¶ 13-17.) In contrast, with respect to Dr. Horton, the complaint makes no

allegations of any personal involvement or knowledge relative to the alleged events of August 24

through August 28, 2016. (ECF 1, ¶ 12.) Dr. Horton’s deposition testimony confirmed that she

                                                    11

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 11 of 27 Document 203
did not participate in Ms. Fiebrink’s medical care and did not meet with her face-to-face between

August 24 and August 28. During the discovery process in this case, there have been thousands of

pages of records disclosed and over sixteen depositions completed in this case and there is not a

single shred of evidence to contradict Dr. Horton’s testimony and establish the necessary direct

involvement by Dr. Horton in the medical care of Kristina Fiebrink.

       The case of Chizum v. Corr. Med. Servs., No.3:09-CV-0527, 2010 U.S. Dist. LEXIS

40583; 2010 WL 1710711 (N.D. Ind. Apr. 26, 2010) is instructive. In that case, plaintiff Max

Chizum was a prisoner confined at the Miami Correctional Facility in Indiana. Chizum brought an

action under 42 U.S.C. § 1983 against a number of defendants, including the correctional facility’s

Medical Director, Lynn Frye. Chizum alleged that he had been diagnosed with throat cancer and

had been prescribed 15 mg of morphine twice daily to deal with his pain. He alleged in his

complaint that the defendant healthcare providers subsequently changed his pain medication to 10

mg of methadone twice daily in order to “cut costs”. The District Court for the Northern District

of Indiana dismissed plaintiff’s claim against the Medical Director, noting:

       In addition to Dr. Marandot and Nurse Ivers, Chizum also names the CMS and MCF
       Medical Director Lynn Frye as defendants. Section 1983 creates a cause of action for
       damages based on personal liability; a plaintiff must show the defendant’s personal
       involvement or participation, or direct responsibility for the conditions of which he
       complains. . . . A person cannot be held liable for damages under § 1983 unless the person
       was personally involved in the alleged wrongdoing. A plaintiff must allege facts showing
       the defendant’s participation or direct responsibility for the conditions of which he
       complains, . . . by demonstrating a causal link between the defendant’s conduct and the
       plaintiff’s injury. . . . The doctrine of respondeat superior, under which a supervisor may
       be held liable for an employee’s actions, has no application to § 1983 actions.

Chizum v. Corr. Med. Servs., supra, at *10-*11.

       The District Court, in Chizum, after establishing that § 1983 claim requires a showing of a

defendant’s personal involvement or participation or direct responsibility for the conditions of

which the plaintiff complains, dismissed plaintiff’s complaint as to Medical Director Frye:



                                                   12

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 12 of 27 Document 203
       That defendants Marandot and Ivers were employed by CMS, does not make that
       corporation liable for their alleged deliberate indifference, and the complaint does not
       allege that Medical Director Frye had any personal involvement in the decision not to
       renew Chizum’s methadone prescription to expire.

Id at *11.

       Similar to Frye in the Chizum case, the Plaintiffs’ Complaint contains no allegations that

Dr. Horton was directly involved with the medical care of Kristina Fiebrink. Further, the plaintiffs

have had more than ample time to present evidence that would establish a direct link and have

failed to do so. Therefore, the absence of direct involvement alone is sufficient to grant summary

judgment dismissing all individual-capacity claims against Dr. Horton.

II.    THE PLAINTIFFS’ OFFICIAL-CAPACITY CLAIM ASSERTED AGAINST DR.
       HORTON UNDER MONELL V. DEPARTMENT OF SOCIAL SERVICES, 436 U.S.
       658 (1978), MUST BE DISMISSED AS SUPERFLUOUS AND DUPLICATIVE OF
       PLAINTIFF’S MONELL CLAIM AGAINST MILWAUKEE COUNTY

       In Kentucky v. Graham, 473 U.S. 159, 163, 105 S. Ct. 3099 (1985), the United States

Supreme Court addressed the distinctions between personal and official capacity suits. The

Supreme Court explained as follows:

       Personal-capacity suits seek to impose personal liability upon a government official
       for actions he takes under color of state law. . . . Official-capacity suits, in contrast,
       “generally represent only another way of pleading an action against an entity of
       which an officer is an agent.” Monell v. New York City Dept. of Social Services,
       436 U.S. 658, 690, n. 55 (1978). As long as the government entity receives notice
       and an opportunity to respond, an official capacity suit is, in all respects other than
       name, to be treated as a suit against the entity. . . . It is not a suit against the official
       personally, for the real party in interest is the entity. Thus, while an award of
       damages against an official in his personal capacity can be executed only against
       the official’s personal assets, a plaintiff seeking to recover on a damages judgment
       in an official-capacity suit must look to the government entity itself.

Kentucky v. Graham, supra, at 165-66.

       In the instant complaint, Count II seeks to hold Dr. Horton responsible in her official-

capacity under Monell, supra. (ECF 1, ¶¶ 97-109.) This claim, as asserted against Dr. Horton,

however, is redundant and unnecessary.

                                                    13

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 13 of 27 Document 203
       Numerous district courts within the Seventh Circuit have dismissed “official capacity”

claims that have been asserted against individual defendants as redundant, where the plaintiff has

also named the employing municipality or corporate defendant as a party defendant. In Garrett v.

Dart, No. 09-CV-1398, 2010 U.S. Dist. LEXIS 67965 (N.D. Ill. July 8, 2010), the plaintiff detainee

claimed that various officials had violated his civil rights by allegedly delaying treatment of his

abscess tooth. See Garrett v. Dart, Plaintiff Garrett named a number of defendants, including

Cook County, Cook County Sheriff Thomas Dart, Chief Operating Officer of Cermak Health

Services David Fagus, Former Chief Operating Officer of Cermak Health Services Leonard

Bersky, and Executive Director of Cook County Department of Corrections, Salvador Godinez.

He brought claims against each defendant in both their official and individual capacities. Martin,

Godinez, Fagus and Bersky moved to dismiss the “official capacity” claims as being redundant of

plaintiff’s claims against the governmental entities that employed them. The U.S. District Court

for the Northern District of Illinois agreed, holding:

       It is well established that a suit against an officer in his official capacity is a suit against
       the government entity for which the officer works. Kentucky v. Graham, 473 U.S. 159,
       165, 105 S. Ct. 3099 . . . (1985). Plaintiff’s suit against Defendants Martin, Godinez, Fagus
       and Bersky in their official capacities is therefore treated as a suit against Cook County and
       the Sheriff in his official capacity. Since plaintiff already has brought suit against Cook
       County and Sheriff Dart in his official capacity, the official capacity claims against
       Defendants Martin, Godinez, Fagus, and Bersky are dismissed as being redundant.

Garrett v. Dart, supra, at *8.

       In Sanders v. Sheehan, No. 09C7077, 2010 U.S. Dist. LEXIS 85834 (N.D. Ill. Aug. 12,

2010), plaintiff Rafael Sanders brought a ten-count action under 42 U.S.C. § 1983 against the City

of Markham, as well as a number of individual police officers, including officers Sheehan,

Newman, Walker and Wilson, alleging a violation of plaintiffs’ civil rights relative to his arrest.

The individual defendants sought dismissal of the plaintiff’s § 1983 claims against them insofar

as those claims were stated against the individuals in their official capacities. The defendants

                                                     14

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 14 of 27 Document 203
asserted that those claims were redundant of the plaintiff’s Monell claims against the City of

Markham. The U.S. District Court for the Northern District of Illinois agreed, holding:

       In this case, Sanders’s complaint sets forth a Monell claim . . ., dismissal of which the court
       previously denied . . . . Sanders’s claims against the individual defendants in their official
       capacities are the equivalent of suit brought against the City, and must be analyzed pursuant
       to Monell. Sanders’s official capacity claims are therefore redundant of his separately
       stated Monell claim insofar as his Monell claim is based on the individual defendants’
       conduct. Accordingly, Sanders’s official capacity allegations are dismissed.

Sanders v. Sheehan, supra, at *19.

       In Davis v. Metro. Pier & Exposition Auth., No. 11 C 9018, 2012 U.S. Dist. LEXIS 91710

(N.D. Ill. July 3, 2012), the plaintiff brought suit against her former employer, the Metropolitan

Pier & Exposition Authority, as well as two of its employees, Carlos Ponce and George

Rosenbrock.    The plaintiff made a number of allegations against these entities, including

constitutional rights violations under §1983. The U.S. District Court for the Northern District of

Illinois noted first that, where a plaintiff brings suits against a governmental entity, any claims

against the employees of that entity in their official capacities are redundant and subject to

dismissal. Id. at p. 29. The court then held:

       Davis’s claims against Ponce and Rosebrock are brought against them only in their official
       capacities as agents of the MPEA because she does not state the capacity in which she is
       suing them in her Complaint and because she alleges that they acted under color of law.
       Thus, the claims against Ponce and Rosebrock are truly claims against the MPEA itself.
       Because Davis brings suit directly against the MPEA for violations of § 1981 and § 1983,
       the claims against Ponce and Rosebrock contained in Counts IV, V, and VI are dismissed
       as redundant.

Davis v. Metro. Pier & Exposition Auth., supra, at *30.

       In Hostetler v. City of Southport, No.1:17-cv-01564-TWP-TAB, 2018 U.S. Dist. LEXIS

50658 (S.D. Ind. Mar. 27, 2018), plaintiff filed an action asserting a violation of his Fourth

Amendment rights under 42 U.S.C. § 1983 due to false arrest and illegal search. Amongst the

defendants named was Chief of Police Thomas L. Vaughn, in addition to the City of Southport.



                                                     15

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 15 of 27 Document 203
The U.S. District Court for the Southern District of Indiana agreed with Chief Vaughn’s argument

that plaintiff’s official capacity claim against him should be dismissed:

       Turning to the official capacity claim against Chief Vaughn, “[u]nder 42 U.S.C. § 1983,
       official capacity suits represent ‘only another way of pleading an action against an entity
       of which an officer is an agent.’ ”Monell, 436 U.S. at 690 n.55. Any official capacity
       claims are really claims against the government entity.” . . . Defendants contend that
       Marc’s claim against Chief Vaughn, in his official capacity, must be dismissed because it
       is in effect, an action against the city itself. The Court agrees. Vaughn’s official capacity
       claim is duplicative of the claim against Southport, and Marc has not responded to
       Defendants’ contention. . . . Accordingly, Chief Vaughn is dismissed in his official
       capacity.

Hostetler v. City of Southport, supra, at *8-*9.

       Young v. Peoria Cty., No. 1:16-cv-01367-JBM, 2017 U.S. Dist. LEXIS 206160 (C.D. Ill.

Dec. 15, 2017) involved an action arising out of the suicide committed by an inmate of the Peoria

County Jail. Plaintiffs filed suit under 42 U.S.C. § 1983 against various entities and individuals,

including Peoria County, Peoria County Sheriff Michael McCoy, and a number of police officers,

including officer Morgan Hanse, officer Alex Michel, Officer Michael Smith, and Officer Stan

Kester. The U.S. District Court for the Central District of Illinois dismissed the “official capacity”

Monell claims brought against the individual officers:

       Initially, the Court notes that Plaintiff has incorrectly brought official-capacity Monell
       claims against Officers Hanse, Kester, Smith, and Michel and Superintendent Asbell. A
       suit against an officer in his official capacity “generally represent[s] only another way of
       pleading an action against [the] entity of which [the] officer is an agent.” Kentucky v.
       Graham, 473 U.S. 159, 165 . . . (1985). All of the named officers and Superintendent
       Asbell report to, and are hired by, the Sheriff. As such, only Sheriff McCoy is a proper
       defendant for Plaintiff’s Monell claims against the Sheriff’s Department. . . . Plaintiff’s
       Monell claims against Officers Kester, Michel, Smith and Hanse and Superintendent Asbell
       are DISMISSED.

Young v. Peoria Cty., supra, at *18-*19.

       The Amended Complaint also includes Dr. Horton in its Monell allegations, along with

Milwaukee County, Sheriff David Clarke, Richard Schmidt and Dr. Horton’s employer, Armor. A

Monell claim under these circumstances is essentially a claim asserted against Dr. Horton in her


                                                    16

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 16 of 27 Document 203
“official capacity”. As an “official capacity” claim, Fiebrink’s Monell claims against Dr. Horton

are just another way of asserting claims against Armor and Milwaukee County. Because the

plaintiff asserts Monell claims against both Milwaukee County and Dr. Horton’s employer, Armor,

in the Complaint, plaintiffs’ Monell claims against Dr. Horton are duplicative of the plaintiffs’

claims asserted against the Milwaukee County and Dr. Horton’s employer, Armor. Based upon

the authorities noted above, summary judgment should be granted as the Monell claims are

duplicative of plaintiffs’ Monell claims against Milwaukee County and Armor.

III.   ROBERT MARTINEZ LACKS STANDING TO BRING A CLAIM FOR THE LOSS
       OF HIS MOTHER’S SOCIETY AND COMPANIONSHIP

       In Count III of the complaint, Robert Martinez makes a “federal constitutional claim” for

loss of society and companionship. (ECF 1, ¶¶ 110-118.) For all of the reasons set forth, supra,

this “federal claim’ fails to state a claim against Dr. Horton.

       The claim of Robert Martinez fails on an additional and independent basis, however. Mr.

Martinez lacks standing to assert a claim for a violation of his familial relationship with his mother

under the United States Constitution.

       Mr. Martinez (DOB October 6, 1998), was one month shy of turning 18 years of age on

the date of his mother death on August 28, 2016. (ECF 1, ¶ 10.) The only claim that Martinez

asserts in Count III of the complaint is a claim for loss of society and companionship. In Russ v.

Watts, 414 F.3d 783 (7th Cir. 2005), the Seventh Circuit was compelled to revisit its earlier decision

in Bell v. Milwaukee, 746 F.2d 1205 (7th Cir. 1984), in which the Seventh Circuit had held that a

parent’s constitutional liberty interest in his relationship with his adult son was violated when his

son was killed by police. In Russ v. Watts, the Seventh Circuit reversed course, and overturned

Bell insofar as it recognized the constitutional right to recover for the loss of companionship of an

adult relative when that relationship is terminated as an incidental result of state action. The

                                                  17

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 17 of 27 Document 203
Seventh Circuit felt compelled to revisit its previous holding in Bell primarily because the Seventh

Circuit sister courts had subsequently addressed the same issue on a number of occasions, and each

had reached a conclusion inconsistent with Bell:

       Since Bell, several of our sister circuits have considered whether the Constitution
       protects a parent’s relationship with his adult children in the context of state action
       which has the incidental affect of severing that relationship. No other court of which
       we are aware has allowed a parent to recover for the loss of his relationship with
       his child in these circumstances. Most courts that have considered the issue have
       expressly declined to find a violation of the familial liberty interest where the state
       action at issue was not aimed specifically at interfering with the relationship.

Russ v. Watts, supra, at 787.

       In concluding that there is no constitutional right to recover for a loss of society and

companionship when the state action at issue is not aimed specifically at interfering with the

familial relationship, the Seventh Circuit, in Russ, observed:

       Courts have also been reluctant to extend the constitutional protections afforded the
       parent-child relationship to cases involving adult children. . . .
                                               * * *

       That Bell stands alone causes us to reconsider its holding. We now see that our
       conclusion that Dolphus Bell’s parental liberty interest was violated by the killing
       of his son was not well grounded in the Constitution or Supreme Court case law.
       The Supreme Court has recognized violations of the due process liberty interest in
       the parent-child relationship only where the state took action specifically aimed at
       interfering with that relationship. . . .

                                               * * *

       . . . Under any standard, finding a constitutional violation based on official actions
       that were not directed at the parent-child relationship would stretch the concept of
       due process far beyond the guiding principles set forth by the Supreme Court. . . .

Russ v. Watts, supra, at 788-90.

       The reasoning underlying the Seventh Circuit’s holding in Russ v. Watts was clear:

       Affording plaintiffs a constitutional due process right to recover against the state in
       these circumstances would create the risk of constitutionalizing all torts against
       individuals who happen to have families.

                                                 18

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 18 of 27 Document 203
Id. at 790.

        While the Seventh Circuit in Russ noted in passing that “minor children’s need for the

guidance and support of their parents warrants ‘sharply different constitutional treatment, ‘” Id.,

that concern is absent in the instant case as Mr. Martinez was essentially an adult at the time of his

mother’s death.

        Moreover, subsequent to the Russ decision, some courts have challenged the very concept

that a substantive claim for interference with familial relationships exists under Section 1983, even

in the case of minor children. For example, Estate of Perry v. Boone Cty. Sheriff, No. 1:05-cv-

1153-LJM-WTL, 2008 U.S. Dist. LEXIS 19358, 2008 WL 694696 (S.D. Ind. Mar. 12, 2008),

involved an in-custody jail death attributed to alcohol withdrawal, dehydration, and acute renal

failure. Plaintiffs filed suit under 42 U.S.C. § 1983 raising a number of claims, including a claim

asserted by the minor children of the deceased inmate that the sheriff and the jail physician had

allegedly deprived him of “a liberty interest in continued familial relationships” with their

deceased father. The defendants argued that the interference with familial relationships claim was

foreclosed by the Seventh Circuit’s decision in Russ v. Watts, which provided that no such claim

is available in cases involving adult children. In contrast, the minor plaintiffs argued that the Russ

court left the door open for minor children to assert such a claim because it explicitly recognized

that the needs of minor children “warrant sharply different constitutional treatment.”

        The district court, in Estate of Perry v. Boone County Sheriff, supra, acknowledged the

Seventh Circuit’s holding in Russ when it dismissed the claim asserted by the minor plaintiffs:

        As the Russ court recognized, finding a constitutional violation based on official
        actions that were not aimed at the familial relationship inappropriately stretches due
        process “far beyond the guiding principles set forth by the Supreme Court.”

                                                * * *


                                                 19

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 19 of 27 Document 203
       Here, Plaintiffs have not presented any evidence, much less even alleged, that the
       actions of the Defendants were specifically directed at disrupting the familial
       relationship. Accordingly, the Court GRANTS both of the requests for summary
       judgment on this claim and DISMISSES the same with prejudice.

Estate of Perry v. Boone Cty. Sheriff, supra, at *31-*32.

       In the instant case, Mr. Martinez asserts a claim for loss of society and companionship, a

claim which is consistent with the claim for loss of familial relationship that was asserted by the

minor plaintiffs in Estate of Perry v. Boone County Sheriff, supra. However, there have been no

allegations and, more importantly, no evidence presented that would establish that the actions of

Dr. Horton or any of the other defendants were specifically directed at disrupting the familial

relationship between Mr. Martinez and his mother, Kristina Fiebrink. As the Seventh Circuit

recognized, in Russ v. Watts, supra:

       Under any standard, finding a constitutional violation based on official actions that
       were not directed at the parent-child relationship would stretch the concept of due
       process far beyond the guiding principles set forth by the Supreme Court.

Russ v. Watts, supra, at 789-90.

       The court should grant summary judgment to Dr. Horton on Robert Martinez’s claim for

loss of society and companionship under Count III of the complaint on the independent grounds

that no substantive claim for interference with familial relationship exists under Section 1983, and

that he lacks standing to bring such a claim.

       Dr. Horton also reasserts her argument as set forth under Section I as a further basis for

summary judgment on Mr. Martinez’s claims.

IV.    THE PLAINTIFF HAS FAILED TO ESTABLISH THAT ANY OF THE ALLEGED
       ACTS OR OMISSIONS OF THE DEFENDANTS CAUSED THE DEATH OF
       KRISTINA FIEBRINK

       In addition to the constitutional claims asserted by the plaintiffs, they have also pleaded

claims sounding in negligence and wrongful death which are state law claims for which the


                                                20

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 20 of 27 Document 203
controlling authority is Wisconsin law. As both causes of action are based on claims of negligent

medical care or improper medical care, they ought to be analyzed through the lens of medical

negligence cases in Wisconsin.

                A. There is no evidence to establish that Dr. Horton was negligent with regard
                   to the medical treatment received by Kristina Fiebrink.

       In order to hold a defendant liable in a medical malpractice claim the burden is upon the

plaintiff to show that the physician failed in the requisite degree of care and skill. Nowatske v.

Osterloh, 198 Wis. 2d 419, 543 N.W.2d 265 (1996). That degree of care and skill can only be

proved by the testimony of experts. Froh v. Milwaukee Med. Clinic, S.C. 85 Wis. 2d 308, 317, 270

N.W.2d 83 (Ct. App. 1978).

       First and foremost, it must be reiterated that it is undisputed that Dr. Horton was not in any

way, involved in the treatment of Kristina Fiebrink between August 24th and August 28, 2016. She

did not examine Ms. Fiebrink, she did not consult with any of the nurse practitioners or nurses that

provide care to Ms. Fiebrink and she never reviewed any of Ms. Fiebrink’s medical records until

after Ms. Fiebrink passed. The lack of direct involvement by Dr. Horton alone should provide a

sufficient basis to grant summary judgment dismissing the negligence and wrongful death claims

against Dr. Horton.

       However, even if the plaintiffs can get beyond the lack of Dr. Horton’s direct involvement

in Kristina Fiebrink’s medical care, their negligence and wrongful death claims against Dr. Horton

must still fail as the experts the plaintiffs’ have disclosed have failed to identify a specific standard

of care that Dr. Horton is alleged to have violated and how she violated that standard of care. While

Wisconsin acknowledges that there are unusual circumstances where the common knowledge of

lay people may be able to determine the negligence question without expert testimony,

(Christianson v. Downs, 90 Wis. 2d 332, 279 N.W.2d 918 (1979) offers the example of where a


                                                   21

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 21 of 27 Document 203
surgical instrument was left in an incision or where the wrong organ or body part was removed

during surgery), this case is not one of those cases. The issues of rendering appropriate medical

care in a correctional facility or the appropriate standard of care to be applied to the medical

treatment of a heroin addict are clearly not within the ken of the lay person and expert testimony

is absolutely required on both issues. The plaintiffs have failed to provide the expert testimony

necessary to establish the appropriate standard of care and that any such standard was violated by

Dr. Horton and that failure is fatal to their negligence and wrongful death claims.


               B. Kristina Fiebrink’s death was caused by atherosclerotic cardiovascular
                  disease and not by complications related to heroin withdrawal.

       Even if the plaintiffs are able to establish that something Dr. Horton did or did not do

violated some standard of care, they still have to establish that such failure was a substantial cause

of Kristina Fiebrink’s death. Once again, the law in Wisconsin requires expert testimony to

establish causation. Treptau v. Behrens Spa, Inc., 247 Wis. 438, 444, 20 N.W.2d 108 (1945). While

the plaintiffs have offered up Dr. Richard Lewan as their expert to opine on causation, his opinion

that complications from withdrawal led to Ms. Fiebrink’s death is based entirely on conjecture,

supposition and omission of relevant facts. (See Dec. of Randall Guse, Exhibit 22)

       The hurdle faced by the plaintiffs on the cause issue is the autopsy report issued by Jacob

Smith, M.D. which cites atherosclerotic cardiovascular disease as the cause of Ms. Fiebrink’s

death. The autopsy found that the found a 75% stenosis of the left anterior descending coronary

artery and a 75% stenosis of the right coronary artery. In addition, Ms. Fiebrink had an enlarged

heart. Finally, and most damaging to the plaintiffs’ case, the toxicology report found no evidence

of dehydration.




                                                 22

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 22 of 27 Document 203
       In his report, Dr. Lewan states that “stress and dehydration likely with severe fluid deficits

and electrolyte abnormalities caused cardiorespiratory arrest.” (Guse Decl. Ex. 22 at p.3) In order

to reach this conclusion, Dr. Lewan conjectures that Ms. Fiebrink was experiencing “repeated”

(Id.) episodes of diarrhea, hallucinations and signs of dehydration. Further, although he admits that

“there is no documentation that she had retching and vomiting”, he still leaps to the conclusion

that “it is more likely than not that she did as evidenced by the severity of her dehydration”. (Id.)

Admittedly, there is one episode of diarrhea documented by corrections staff. However, there is

no evidence documenting “repeated” episodes of diarrhea, retching or vomiting or that Ms.

Fiebrink was experiencing hallucinations. In fact, his conclusion that Ms. Fiebrink was severely

dehydrated is refuted by the objective findings in the autopsy, conveniently ignored by Dr. Lewan,

that showed Ms. Fiebrink’s vitreous electrolytes to be within normal ranges. In short, Ms. Fiebrink

was not dehydrated at the time of her death much less, “severely dehydrated”.

       In order to overcome the objective report authored by a medical examiner citing a cause of

death unrelated to heroin withdrawal, the plaintiffs have disclosed a report full of supposition and

woefully short on facts. Dr. Lewan’s opinion regarding causation is speculative and fails to refute

the autopsy report or create a genuine issue of material fact precluding summary judgment for Dr.

Horton as a nonmoving party cannot “create a genuine dispute of fact through mere speculation.”

Emmett v. Johnson, 532 F. 3d 291, 297 (4th Cir. 2008). Therefore, the plaintiffs have failed to meet

their burden to establish that any alleged acts or omissions by Dr. Horton was a substantial factor

in Ms. Fiebrink’s death.




                                                 23

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 23 of 27 Document 203
               C. The policies and procedures the Plaintiffs claim were deficient were not
                  developed by Dr. Horton

       The plaintiffs have alleged that policies and procedures in place at the Milwaukee County

Jail at least in part, led to Ms. Fiebrink’s death. They also allege that Dr. Horton, as Medical

Director, bears responsibility for those policies and procedures. However, the undisputed facts

demonstrate that policies and procedures were drafted by Armor’s chief medical officer and then

rolled out to the various Armor sites. While Dr. Horton, in conjunction with the Health Services

Administrator, Kayla McCullough, had the authority to modify policies to better fit the needs of

the MCJ, the primary policy at issue, Armor’s Intoxication and Withdrawal policy, was not

modified or changed by Dr. Horton or Ms. McCullough. Further, there is no evidence that any of

the other policies referenced have been modified at the recommendation of Dr. Horton. Therefore,

any allegations of negligence against Dr. Horton pertaining to the development of policies

implemented at the MCJ are without merit.

               D. The plaintiffs have failed to establish that Dr. Horton was negligent in the
                  supervision of her staff.
       In large part, the plaintiffs’ claims focus on the alleged acts or omissions of the nursing

staff employed by Armor at the MCJ. However, Dr. Horton was not responsible for the training

or supervision of nursing staff at the MCJ. That responsibility fell to the Director of Nursing who

did not report to Dr. Horton. As the nursing staff was not under the purview of Dr. Horton, there

can be no claim of negligent supervision against Dr. Horton as it pertains to the nursing staff.

       Dr. Horton did have the responsibility of training and supervising the nurse practitioners

and the physicians that were on staff at the MCJ. The only individual under Dr. Horton involved

in the care of Kristina Fiebrink was Mr. Decker. On August 25, 2016, Mr. Decker was the on-




                                                 24

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 24 of 27 Document 203
call nurse practitioner. As the on-call nurse practitioner, Mr. Decker’s role was to be available

for emergencies and to consult with the nursing staff should the need arise.

       Mr. Decker was contacted by Mai Bruno, R.N. after she completed the initial Mental

Health Screening, Health Screening and initial CIWA screening on Ms. Fiebrink. Nurse Bruno

relayed to Mr. Decker that Ms. Fiebrink had ingested a large quantity of heroin during the

previous day. She also informed Mr. Decker that Ms. Fiebrink’s CIWA score was “0”. Based on

that information, and consistent with Armor’s Intoxication and Withdrawal policy and the CIWA

Flowsheet, NP Decker, issued medical orders that the nursing staff conduct CIWA screening

twice a day. Based on the fact that Ms. Fiebrink was not showing any signs of withdrawal, he did

not order taper medications for Ms. Fiebrink.

       Mr. Decker’s treatment plan was entirely consistent with Armor policies in place at the

time. The primary policy/procedure applicable to Ms. Fiebrink’s case is Armor’s Intoxication

and Withdrawal policy-J-G-07-(Armor 0978-0982). Ms. McCullough testified in her deposition

that she has not approved any modifications to this policy for the MCJ. Plaintiffs and plaintiffs’

expert, Dr. Lewan, have argued that Armor and Dr. Horton violated this policy by failing to have

a physician monitoring Kristina Fiebrink’s care during August of 2016. (Guse Declaration. Exh.

22 at p.3) However, the policy, which is based on the National Commission on Correctional

Health Care (NCCHC) standards, differentiates between individuals actively detoxing and

individuals experiencing signs of intoxication or withdrawal. The policy only requires that

detoxification is to be done under physician supervision (Guse Decl.Exh. 19 p.1 para. 7). The

policy defines detoxification as “the process by which an individual is gradually withdrawn from

a drug by the administration of decreasing doses of the drug on which the person is

physiologically dependent . . . (Id. p.2) Monitoring by “qualified health care professionals” not

                                                 25

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 25 of 27 Document 203
physicians, is required for individuals showing signs of intoxication or withdrawal (Id. p.1, para.

6). As Ms. Fiebrink exhibited no symptoms of withdrawal at the time Decker issued his medical

order, his treatment plan was consistent not only with policies and procedures in place at the

MCJ but with national standards in place.

         The plaintiffs attempt to make the argument that Mr. Decker had an obligation to monitor

Ms. Fiebrink’s medical care to make sure his orders were being followed. However, once a

provider enters implements a treatment plan requiring CIWA monitoring, such as in Ms.

Fiebrink’s case, it is the nursing staff’s responsibility to carry out the monitoring tasks and

nursing leadership’s responsibility to make sure the nursing tasks are completed, not the

providers. Thus, there would be no expectation that Mr. Decker would follow up on Ms.

Fiebrink’s case while she remained in the jail unless the nursing staff requested intervention by a

provider.

         All of Brandon Decker’s actions were appropriate based on Armor policies in place at the

time. Whether or not those policies were appropriate is not Dr. Horton’s argument to make.

However, there is no evidence that Mr. Decker did anything that was inconsistent with the

training and policies implemented by Armor. Nor is there any evidence that any of the training or

supervision provided by Dr. Horton was inconsistent with procedures and policies implemented

by Armor.

         Dr. Horton was not responsible for training or supervising nursing staff at the MCJ and

there is no evidence that she was negligent in her supervision of the medical providers employed

by Armor. Therefore, any claim of negligent supervision against Dr. Horton fails for lack of

proof.



                                                  26

         Case 2:18-cv-00832-AJS Filed 03/08/19 Page 26 of 27 Document 203
                                         CONCLUSION

       For the reasons set forth above, defendant Dr. Karen Ronquillo-Horton respectfully

requests that this Court grant summary judgment as to all claims asserted by the plaintiffs.




       Dated this 8th day of March, 2019.

                                             By:     s/ Randall R. Guse____________________
                                                     LORI GENDELMAN
                                                     State Bar No. 1005633
                                                     RANDALL R. GUSE
                                                     State Bar No. 1024900
                                                     Attorney for Defendants Dr. Karen
                                                     Ronquillo-Horton and Wisconsin Health
                                                     Care Liability Insurance Plan
                                                     OTJEN, GENDELMAN, ZITZER,
                                                     JOHNSON & WEIR, S.C.
                                                     20935 Swenson Dr., Suite 310
                                                     Waukesha, WI 53186
                                                     P:     262-777-2221
                                                            262-777-2215
                                                     E:     lgendelman@otjen.com
                                                            rguse@otjen.com




                                                27

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 27 of 27 Document 203
